—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to preclude the respondents from continuing a criminal prosecution against the petitioner under Suffolk County Indictment No. 1437-97.
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
“Because of its extraordinary nature, prohibition is available *617only where there is a clear legal right, and then only when a court — in cases where judicial authority is challenged — acts or threatens to act either without jurisdiction or in excess of its authorized powers” (Matter of Holtzman v Goldman, 71 NY2d 564, 569; see, Matter of Rush v Mordue, 68 NY2d 348, 352). Prohibition is not available to obtain “premature appellate review of issues properly reviewable in the regular appellate process” (Matter of Rush v Mordue, supra, at 352). Because the petitioner’s claim may be properly reviewed on direct appeal from a judgment entered against him, the remedy of prohibition does not lie and the petition is dismissed (see, Matter of Maisonet v Merola, 69 NY2d 965, 966). Miller, J. P., Ritter, Altman and McGinity, JJ., concur.